                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )                     Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                             PLAINTIFF’S MOTION TO SEAL

       On behalf of Plaintiff Jane Roe (“Roe”), the undersigned counsel hereby moves the Court

for leave to file her reply to “Defendants’ Opposition to Plaintiff’s Motion for Partial Summary

Judgment” under seal pursuant to Local Rule 6.1(c). In conjunction with this Motion, Roe will

file her reply under seal. See LCvR 6.1(d).

       In support of this Motion, Roe shows the following:

1.     On October 2, 2020, the official capacity and entity defendants filed an untimely

       opposition response to Roe’s partial motion for summary judgment. ECF No. 78.

2.     On October 3, 2020, the attachments to defendants’ opposition response were sealed.

3.     On October 5, 2020, the opposition response memorandum was sealed.

4.     As of October 9, 2020, the date of this filing, defendants’ opposition response, including

       the memorandum and attachments, remains sealed.

5.     Pursuant to Local Rule 7.1(e), Roe’s reply directly responds to defendants’ opposition

       response memorandum and attachments. See LCvR 6.1(c)(1) (requiring “[a] non-



                                                1
       confidential description of the material sought to be sealed”). Therefore, Roe will file her

       reply, which discusses the contents of defendants’ sealed opposition response, under seal.

       See LCvR 6.1(c)(2), (4).

6.     Pursuant to Local Civil Rule 7.1(b), the undersigned has consulted with defendants’

       Counsel before filing this Motion. Defendants’ Counsel responded to Plaintiff’s request

       to seal as follows: “Defendants do not oppose Plaintiff filing her reply under seal, but

       reserve the right to move to unseal the reply if and when Defendants’ opposition brief’s

       restrictive viewing is removed. Defendants also note that they do not agree with certain

       of the representations in Plaintiff’s motion.”

       WHEREFORE the undersigned hereby moves the Court for leave to seal Roe’s reply to

defendants’ opposition response.

       This the 9th day of October, 2020.

                                                            Respectfully Submitted,

                                                            /s/ Cooper Strickland
                                                            Cooper Strickland
                                                            N.C. Bar No. 43242
                                                            P.O. Box 92
                                                            Lynn, NC 28750
                                                            Tel. (828) 817-3703
                                                            cooper.strickland@gmail.com

                                                            Counsel for Plaintiff




                                                 2
                                 CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of October, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com


                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                  3
